Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In line 10 of claim 1, “groups” is substituted with --group--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a rubber mixture consisting essentially of 0.1 to 20 phr of natural rubber or synthetic polyisoprene, 2 to 50 phr of butadiene rubber, 2 to 80 phr of styrene butadiene rubber, 20 to 80 phr of at least one filler selected from the group consisting of glass fiber, modified kaolin, attapulgite, magnesium carbonate, copper fiber and glass beads, 1 to 10 phr of at least one vulcanizing agent selected from a specific group, 1 to 6 phr of zinc dialkyldithiophosphate, and 0.1 to 5 phr of N-chloroformylthio-4-propionene-dicarboximide.  None of the prior art of record teaches or renders obvious the above composition, specifically with regard to the inclusion of 0.1 to 5 phr of N-chloroformylthio-4-propionene-dicarboximide.  Therefore, claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767